Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into this 10th
day of October, 2007, between Depomed, Inc., a California corporation (the
“Company”), and John F. Hamilton (“CONSULTANT”).

THE PARTIES AGREE AS FOLLOWS:


1.                                       CONSULTANCY.  CONSULTANT SHALL SERVE AS
A CONSULTANT TO THE COMPANY FOR A PERIOD COMMENCING ON OCTOBER 18, 2007.  THE
PERIOD DURING WHICH CONSULTANT SHALL SERVE AS A CONSULTANT TO THE COMPANY
PURSUANT TO THIS AGREEMENT SHALL CONSTITUTE THE “CONSULTING PERIOD”.


2.                                       DUTIES; EXPENSES.  CONSULTANT SHALL
SERVE AS A CONSULTANT TO THE COMPANY IN THE ACTIVITIES OF THE COMPANY SET FORTH
IN SCHEDULE A, OR AS OTHERWISE REQUESTED BY THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY.  IN THE PERFORMANCE OF SUCH DUTIES, CONSULTANT SHALL CONSULT WITH THE
COMPANY UP TO THE NUMBER OF HOURS PER MONTH SET FORTH ON SCHEDULE A, WHICH
CONSULTING WILL TAKE PLACE AT SUCH PLACES AND AT SUCH TIMES AS THE COMPANY AND
CONSULTANT MUTUALLY AGREE.  THE COMPANY WILL REIMBURSE CONSULTANT FOR ALL
REASONABLE, ORDINARY AND NECESSARY TRAVEL AND OTHER EXPENSES INCURRED BY
CONSULTANT IN CONJUNCTION WITH HIS SERVICES PERFORMED AT THE REQUEST OF THE
COMPANY UNDER THIS AGREEMENT.  CONSULTANT WILL PROVIDE COMMERCIALLY CUSTOMARY
SUPPORT DOCUMENTATION TO THE COMPANY FOR ALL SUCH EXPENSES.


3.                                       COMPENSATION; CHANGE IN CONTROL.


3.1.                              COMPENSATION.  THE COMPANY AGREES TO PAY
CONSULTANT, AND CONSULTANT AGREES TO ACCEPT FOR CONSULTANT’S SERVICES UNDER THIS
AGREEMENT, CONSULTING FEES (THE “CONSULTING FEES”) AS SET FORTH IN SCHEDULE A.


3.2.                              IN THE EVENT THAT AN ACCELERATION EVENT (AS
DEFINED BELOW) OCCURS DURING THE CONSULTING PERIOD, CONSULTANT OR HIS ESTATE (AS
APPLICABLE) SHALL RECEIVE, ON THE DATE (IN THE EVENT OF A CHANGE IN CONTROL
DESCRIBED BELOW), OR PROMPTLY FOLLOWING THE DATE, THAT THE ACCELERATION EVENT
OCCURS AND IN LIEU OF ANY FURTHER MONTHLY PAYMENTS SET FORTH IN SCHEDULE A, A
LUMP SUM PAYMENT EQUAL TO THE REMAINDER OF (X) $308,000, MINUS (Y) THE SUM OF
ALL MONTHLY CONSULTING FEE PAYMENTS RECEIVED UNDER THIS AGREEMENT BY CONSULTANT
PRIOR TO THE DATE OF THE ACCELERATION EVENT (IF SUCH REMAINDER IS A POSITIVE
NUMBER).  FOR PURPOSES OF THIS AGREEMENT, AN ACCELERATION EVENT IS ANY OF THE
FOLLOWING:  (A) CONSULTANT’S DEATH; (B) CONSULTANT’S PERMANENT DISABILITY (AS
DETERMINED IN GOOD FAITH BY THE COMPANY, TAKING INTO ACCOUNT ANY EVIDENCE OF
SUCH PERMANENT DISABILITY PROVIDED BY OR ON BEHALF OF CONSULTANT); OR (C) THE
OCCURRENCE OF AN EVENT OF “CHANGE IN CONTROL”, AS SO DETERMINED BY THE COMPANY’S
BOARD OF DIRECTORS PURSUANT TO SECTION 10.4 OF THE COMPANY’S 2004 EQUITY
INCENTIVE PLAN.


4.                                       OTHER EMPLOYMENT.


4.1.                              OTHER AFFILIATION.  CONSULTANT REPRESENTS THAT
HE IS NOT NOW AND WILL NOT AT ANY TIME DURING THE TERM OF THIS AGREEMENT BE A
PARTY TO ANY AGREEMENT THAT WOULD PREVENT


--------------------------------------------------------------------------------



HIM FROM ENTERING INTO THIS AGREEMENT, AND THAT CONSULTANT IS NOT A PARTY TO ANY
AGREEMENT WITH THIRD PARTIES WHICH MAY RESTRICT HIS CONSULTING ACTIVITIES ON
BEHALF OF THE COMPANY OR OBLIGATE CONSULTANT TO ASSIGN INVENTIONS.


4.2.                              CONFLICT OF INTEREST.  CONSULTANT WARRANTS
THAT HE IS NOT OBLIGATED UNDER ANY OTHER CONSULTING, EMPLOYMENT, OR OTHER
AGREEMENT WHICH WOULD AFFECT THE COMPANY’S RIGHTS OR CONSULTANT’S DUTIES UNDER
THIS AGREEMENT.


5.                                       CONFIDENTIALITY.


5.1.                              PROTECTION OF INFORMATION AND SCIENTIFIC
PUBLICATIONS.  CONSULTANT SHALL HOLD ALL THE COMPANY CONFIDENTIAL INFORMATION
(AS DEFINED BELOW) IN CONFIDENCE AND SHALL NOT DISCLOSE CONFIDENTIAL INFORMATION
TO ANY UNAUTHORIZED PERSON.  EXCEPT AS REQUIRED IN HIS DUTIES FOR THE COMPANY,
CONSULTANT WILL NEVER DIRECTLY OR INDIRECTLY USE, DISSEMINATE, DISCLOSE, LECTURE
UPON, OR PUBLISH ARTICLES CONCERNING, CONFIDENTIAL INFORMATION OR REMOVE
CONFIDENTIAL INFORMATION FROM THE COMPANY’S PREMISES.


5.2.                              RECORDS.  CONSULTANT AGREES TO KEEP SEPARATE
AND SEGREGATED FROM OTHER WORK ALL DOCUMENTS, RECORDS, NOTEBOOKS AND
CORRESPONDENCE WHICH DIRECTLY RELATE TO HIS WORK UNDER THIS AGREEMENT.


5.3.                              COMPANY PROPERTY.  ALL NOTES, MEMORANDA,
REPORTS, DRAWINGS, MANUALS, MATERIALS, FILES, SAMPLES, PRODUCTS, DATA, AND ANY
PAPERS OR RECORDS OF EVERY KIND WHICH ARE OR SHALL COME INTO CONSULTANT’S
POSSESSION AT ANY TIME DURING THE CONSULTING PERIOD RELATED TO THE BUSINESS OF
THE COMPANY SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY, WHETHER OR
NOT SUCH ITEMS ARE CONFIDENTIAL INFORMATION.  THIS PROPERTY SHALL BE SURRENDERED
TO THE COMPANY UPON TERMINATION OF THE CONSULTING PERIOD OR UPON REQUEST OF THE
COMPANY AT ANY TIME EITHER DURING OR AFTER THE TERMINATION OF THE CONSULTING
PERIOD, AND NO COPIES, NOTES, OR EXCERPTS THEREOF SHALL BE RETAINED.


5.4.                              INFORMATION OF OTHERS.  CONSULTANT WILL
SAFEGUARD AND KEEP CONFIDENTIAL THE PROPRIETARY INFORMATION OF CUSTOMERS,
VENDORS, CONSULTANTS, AND OTHER PARTIES WITH WHICH THE COMPANY DOES BUSINESS TO
THE SAME EXTENT AS IF IT WERE COMPANY CONFIDENTIAL INFORMATION.  CONSULTANT WILL
NOT, DURING HIS CONSULTING WITH THE COMPANY OR OTHERWISE, USE OR DISCLOSE TO THE
COMPANY ANY CONFIDENTIAL, TRADE SECRET, OR OTHER PROPRIETARY INFORMATION OR
MATERIAL OF ANY PREVIOUS EMPLOYER OR OTHER PERSON, AND WILL NOT BRING ONTO THE
COMPANY’S PREMISES ANY UNPUBLISHED DOCUMENT OR ANY OTHER PROPERTY BELONGING TO
ANY FORMER EMPLOYER WITHOUT THE WRITTEN CONSENT OF THAT FORMER EMPLOYER.


6.                                       INVENTIONS.


6.1.                              COMPANY PROPERTY.  ALL INVENTIONS (AS DEFINED
BELOW) MADE, CONCEIVED, OR COMPLETED BY CONSULTANT, INDIVIDUALLY OR IN
CONJUNCTION WITH OTHERS, RESULTING FROM WORK OR CONSULTING SERVICES PERFORMED BY
CONSULTANT ON BEHALF OF THE COMPANY OR FROM ACCESS TO THE COMPANY CONFIDENTIAL
INFORMATION OR PROPERTY, WHETHER OR NOT PATENTABLE, COPYRIGHTABLE, OR QUALIFIED
FOR MASK WORK PROTECTION, SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE
COMPANY AND

2


--------------------------------------------------------------------------------



TO THE EXTENT PERMITTED BY LAW SHALL BE “WORKS MADE FOR HIRE.”  CONSULTANT
HEREBY ASSIGNS AND AGREES TO ASSIGN TO THE COMPANY OR ITS DESIGNEE, WITHOUT
FURTHER CONSIDERATION, HIS ENTIRE RIGHT, TITLE, AND INTEREST IN AND TO ALL
INVENTIONS, OTHER THAN THOSE PROTECTED BY SECTION 2870 OF THE CALIFORNIA LABOR
CODE, INCLUDING ALL RIGHTS TO OBTAIN, REGISTER, PERFECT, AND ENFORCE PATENTS,
COPYRIGHTS, MASK WORK RIGHTS, AND OTHER INTELLECTUAL PROPERTY PROTECTION FOR
INVENTIONS.


6.2.                              TECHNICAL INFORMATION, COPYRIGHTS, PATENTS. 
CONSULTANT SHALL, WITHOUT ROYALTY OR ANY OTHER FURTHER CONSIDERATION TO
CONSULTANT THEREFORE, BUT AT THE EXPENSE OF THE COMPANY:


6.2.1.                     DISCLOSURE.  AS PROMPTLY AS KNOWN OR POSSESSED BY
CONSULTANT, DISCLOSE TO THE COMPANY ALL INFORMATION WITH RESPECT TO ANY
INVENTIONS WHETHER OR NOT SUCH INVENTION QUALIFIES UNDER SECTION 2870 OF THE
CALIFORNIA LABOR CODE.


6.2.2.                     COPYRIGHT AND PATENT APPLICATIONS.  WHENEVER
REQUESTED TO DO SO BY THE COMPANY, PROMPTLY EXECUTE AND ASSIGN ANY AND ALL
APPLICATIONS, ASSIGNMENTS AND OTHER INSTRUMENTS WHICH THE COMPANY SHALL DEEM
NECESSARY TO APPLY FOR AND OBTAIN COPYRIGHTS, LETTERS PATENT, OR MASK WORK
RIGHTS IN THE UNITED STATES AND IN FOREIGN COUNTRIES, FOR ALL INVENTIONS, AND
CONVEY TO THE COMPANY OR TO THE COMPANY’S NOMINEE THE SOLE AND EXCLUSIVE RIGHT,
TITLE AND INTEREST IN AND TO SAID INVENTIONS OR COPYRIGHTS, MASK WORK RIGHTS,
PATENTS, OR APPLICATIONS FOR ANY OF THE FOREGOING.


6.2.3.                     LEGAL PROCEEDINGS.  WHENEVER REQUESTED TO DO SO BY
THE COMPANY, DELIVER TO THE COMPANY EVIDENCE FOR INTERFERENCE PURPOSES OR OTHER
LEGAL PROCEEDINGS AND TESTIFY IN ANY ADMINISTRATIVE OR OTHER LEGAL PROCEEDINGS
WHICH RELATES TO ANY MATTERS ON WHICH CONSULTANT HAS PROVIDED SERVICES TO THE
COMPANY.


6.3.                              EXCLUDED INVENTIONS.  NOTHING CONTAINED IN
THIS AGREEMENT SHALL AFFECT THE RIGHTS OR OBLIGATIONS OF CONSULTANT WITH RESPECT
TO ANY INVENTIONS PROTECTED BY SECTION 2870 OF THE CALIFORNIA LABOR CODE. 
ATTACHED AS SCHEDULE B IS A LIST OF ALL INVENTIONS, IMPROVEMENTS, AND ORIGINAL
WORKS OF AUTHORSHIP RELATED TO THE COMPANY’S BUSINESS THAT ARE EXCLUDED FROM
THIS AGREEMENT.


7.                                       EFFECTIVENESS; TERMINATION.  THIS
AGREEMENT SHALL BECOME EFFECTIVE ONLY UPON THE SATISFACTION OF THE FOLLOWING
CONDITIONS:  (A) THE COMPANY SHALL HAVE RECEIVED A FULLY-EXECUTED ORIGINAL OF
THAT CERTAIN LETTER AGREEMENT, DATED AS OF OCTOBER 10, 2007, BETWEEN CONSULTANT
AND THE COMPANY (THE “LETTER AGREEMENT”); AND (B) CONSULTANT SHALL NOT HAVE
REVOKED THE LETTER AGREEMENT WITHIN THE PERIOD OF REVOCATION CONTEMPLATED BY THE
LETTER AGREEMENT.  THE FAILURE OF EITHER OF THE FOREGOING CONDITIONS SHALL HAVE
THE EFFECT OF TERMINATING THIS AGREEMENT WITHOUT ANY FURTHER ACTION ON THE PART
OF EITHER THE COMPANY OR THE CONSULTANT.  THE CONSULTING PERIOD MAY BE
TERMINATED BY CONSULTANT UPON 30 DAYS’ WRITTEN NOTICE TO THE COMPANY.


8.                                       SURVIVAL OF CERTAIN AGREEMENTS.  THE
COVENANTS AND AGREEMENTS SET FORTH IN PARAGRAPHS 3, 5 AND 6 SHALL SURVIVE THE
CONSULTING PERIOD AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF SUCH
TERMINATION.

3


--------------------------------------------------------------------------------



9.                                       NOTICE.  ANY NOTICE TO BE DELIVERED
PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED DELIVERED
UPON SERVICE, IF SERVED PERSONALLY, OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAIL, IF MAILED BY FIRST CLASS MAIL, POSTAGE PREPAID, REGISTERED OR
CERTIFIED WITH RETURN RECEIPT REQUESTED, AND ADDRESSED TO THE OTHER PARTY AT THE
FOLLOWING ADDRESS, OR SUCH ADDRESS AS MAY BE DESIGNATED IN ACCORDANCE HEREWITH:

To the Company:

 

Depomed, Inc.

 

 

1360 O’Brien Drive

 

 

Menlo Park, CA   94025

 

 

Attention: President and Chief Executive Officer

 

 

 

To CONSULTANT:

 

at the address set forth at Schedule A

 


10.                                 BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON CONSULTANT, AND, EXCEPT AS REGARDS THE PROVISION OF CONSULTING
SERVICES HEREUNDER, UPON CONSULTANT’S HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS
AND ADMINISTRATORS, AND SHALL INURE TO THE BENEFIT OF THE COMPANY, ITS
SUCCESSORS AND ASSIGNS.


11.                                 ENFORCEMENT.  IF ANY PROVISION OF THIS
AGREEMENT IS DETERMINED TO BE INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS
AGREEMENT SHALL BE VALID AND ENFORCEABLE TO THE MAXIMUM EXTENT POSSIBLE.


12.                                 AMENDMENT.  THIS AMENDMENT MAY BE MODIFIED
OR AMENDED ONLY BY MUTUAL WRITTEN CONSENT OF THE PARTIES.


13.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA EXCLUDING THOSE LAWS THAT DIRECT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


14.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


15.                                 ENTIRE AGREEMENT.  THIS INSTRUMENT CONTAINS
THE ENTIRE AGREEMENT OF THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS NEGOTIATIONS, CORRESPONDENCE,
UNDERSTANDINGS AND AGREEMENTS OF THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF.


16.                                 SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY
(WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE OBLIGATIONS UNDER THIS
AGREEMENT AND AGREE EXPRESSLY TO PERFORM THE OBLIGATIONS UNDER THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO
PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  THE TERMS OF THIS
AGREEMENT AND ALL OF CONSULTANT’S RIGHTS HEREUNDER SHALL INURE TO THE BENEFIT
OF, AND BE ENFORCEABLE BY, CONSULTANT’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.

4


--------------------------------------------------------------------------------



17.                                 DEFINITIONS.  FOR THE PURPOSES OF THIS
AGREEMENT:


17.1.                        “CONFIDENTIAL INFORMATION” SHALL MEAN INFORMATION
DISCLOSED TO CONSULTANT AS A CONSEQUENCE OF OR THROUGH PERFORMANCE OF SERVICES
FOR THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES, WHETHER OR NOT RELATED TO HIS
SPECIFIC WORK AT THE COMPANY.  CONFIDENTIAL INFORMATION INCLUDES ALL INFORMATION
RELATED TO ANY ASPECT OF THE COMPANY’S BUSINESS WHICH IS EITHER INFORMATION NOT
KNOWN BY ACTUAL OR POTENTIAL COMPETITORS OF THE COMPANY OR IS PROPRIETARY
INFORMATION OF THE COMPANY, WHETHER OF A TECHNICAL NATURE OR OTHERWISE. 
CONFIDENTIAL INFORMATION INCLUDES INVENTIONS (AS DEFINED IN SECTION 17.2),
KNOW-HOW, DATA, FINANCIAL INFORMATION AND FORECASTS, PRODUCT PLANS, MARKETING
PLANS AND STRATEGIES, AND CUSTOMER LISTS.  INFORMATION SHALL BE CONSIDERED, FOR
PURPOSES OF THIS AGREEMENT, TO BE CONFIDENTIAL INFORMATION IF NOT KNOWN BY THE
TRADE GENERALLY, EVEN THOUGH SUCH INFORMATION HAS BEEN DISCLOSED TO ONE OR MORE
THIRD PARTIES PURSUANT TO DISTRIBUTION AGREEMENTS, JOINT RESEARCH AGREEMENTS OR
AGREEMENTS ENTERED INTO BY THE COMPANY OR ANY OF ITS AFFILIATES.  FOR THE
PURPOSES OF THIS AGREEMENT, INFORMATION SHALL NOT BE CONSIDERED CONFIDENTIAL TO
THE EXTENT THAT SUCH INFORMATION IS OR BECOMES, THROUGH NO FAULT OF CONSULTANT,
PART OF THE PUBLIC DOMAIN, OR SUCH INFORMATION IS LAWFULLY FURNISHED TO
CONSULTANT BY A THIRD PARTY WITHOUT RESTRICTION OR DISCLOSURE.


17.2.                        “INVENTIONS” SHALL MEAN ANY AND ALL INVENTIONS,
CONCEPTS, IDEAS, DESIGNS, CIRCUITS, SCHEMATICS, FORMULAS, ALGORITHMS, TRADE
SECRETS, WORKS OF AUTHORSHIP, MASK WORKS, DEVELOPMENTAL OR EXPERIMENTAL WORK,
PROCESSES, TECHNIQUES, AND IMPROVEMENTS.

* * *

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first above written.

 

CONSULTANT:

 

DEPOMED, INC.

 

 

 

 

 

 

/s/ John F. Hamilton

 

 

By:

/s/ Carl A. Pelzel

John F. Hamilton

 

Carl A. Pelzel

 

 

President & CEO

 

5


--------------------------------------------------------------------------------


SCHEDULE A

to Consulting Agreement

1.                                       Name of
Consultant:                                                                                                                                                                                  
John F. Hamilton

2.                                       Address of Consultant for Notice:

3.                                       Term of Consulting Period:  October 
18, 2007 to October 17, 2008.

4.                                       Duties of Consultant:  To consult in
areas associated with the Company’s business (including without limitation
finance, accounting and investor relations) as requested from time to time by
the Company’s chief executive officer then in office.

5.                                       Number of Hours of Consulting to be
Performed Per Month:  Up to 10 hours per week and up to 40 hours per month, as
may be requested by the Company.

6.                                       Consulting Fees:  $25,667 per month (or
$1,283 per business day for any partial month), which amount shall be paid
irrespective of the number of hours of consulting services per month performed
by Consultant.

Initialed By:

CONSULTANT:

JFH

 

 

 

 

Depomed:

CAP

 

 


--------------------------------------------------------------------------------


SCHEDULE B

to Consulting Agreement

(Excluded Inventions, Improvements, and
Original Works of Authorship)

 

 

 

 

Identifying Number

Title

 

Date

 

or Brief Description

 

 

 

 

 

None

 

 

 

 

 


--------------------------------------------------------------------------------